     Case 1:02-cr-00002-BLW-LMB Document 130 Filed 08/31/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:02-cr-00002-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  BEVERLY VIGIL (AKA BEVERLY
  VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

  KENNETH D. ZOTTI, INC. dba
  ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court is Gail Hallman’s request for decedent William Omick Jr.’s

remaining restitution from USA v. Vigil, et al. For the reasons that follow, the

Court will deny the request without prejudice.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 130 Filed 08/31/21 Page 2 of 5




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution to the victims of her fraud. See

June 26, 2003 Judgment, Dkt. 53. As of July 2019, Vigil still owed $617,474 in

restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the United States Attorney for the District of Idaho sent notice to

individuals with a potential interest in the unclaimed funds. In response, claimant

Gail Hallman has submitted a request to have the unclaimed restitution payments




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 130 Filed 08/31/21 Page 3 of 5




related to decedent William Omick Jr. released to her. In support of her request,

Hallman has submitted a copy of Omick Jr.’s death certificate, a copy of the death

certificate of Omick Jr. and Hallman’s father (William Omick Sr.), a copy of an

excerpt from Omick Sr’s Restated Trust Agreement, a letter explaining her claim,

and a Petition For Determination of Incapacity filed with the Court of Common

Pleas of Lehigh County, Pennsylvania.

                               LEGAL STANDARD

      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                    ANALYSIS

      Hallman has not provided sufficient documentation to prove she is entitled

to receive William Omick Jr.’s unclaimed restitution. First, Hallman has not




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 130 Filed 08/31/21 Page 4 of 5




provided proper documentation to support her claim that she is an intestate heir of

Omick Jr. While the Petition For Determination of Incapacity filed with the Court

of Common Pleas of Lehigh County, Pennsylvania does list her along with Omick

Sr. and Edwardine Omick as heirs, it is merely a petition rather than a court order,

and this Court cannot rely on it as proof.

       Additionally, Hallman claims, based on Omick Sr.’s Restated Trust

Agreement, that she is the sole heir of Omick Sr.’s estate including any of Omick

Jr.’s restitution payments that Omick Sr. inherited. However, the Restated Trust

Agreement does not indicate which property Omick Sr. transferred to the trust, and

the Court unfortunately cannot presume it was his entire estate. Lastly, while the

Court believes Edwardine Omick passed away in 2011, it would help corroborate

Hallman’s claim if she provided a certificate of death for Edwardine.

       Because Hallman has failed to provide sufficient documentation to show she

is entitled to the funds, her claim is denied without prejudice,2 and the Court will

have the funds deposited with the Treasury.

                                           ORDER

       IT IS ORDERED that:



       2
         Hallman is allowed to petition the Court for the funds again provided she produces
additional documentation consistent with this order.



MEMORANDUM DECISION AND ORDER - 4
   Case 1:02-cr-00002-BLW-LMB Document 130 Filed 08/31/21 Page 5 of 5




  1. Gail Hallman’s claim for William Omick Jr.’s restitution is DENIED

     WITHOUT PREJUDICE.

  2. William Omick Jr.’s unclaimed restitution from USA v. Vigil, et al shall be

     deposited with the Treasury.



                                           DATED: August 31, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
